          Case 1:19-cv-00445-RBW Document 22 Filed 05/07/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

AHMED ALI MUTHANA, individually and as
next friend of Hoda Muthana and Minor John
Doe initials A.M.,

        Plaintiff,

   v.                                                 Civil Action No. 1:19-cv-00445-RBW

MICHAEL POMPEO, et al.,

        Defendants.


                     UNOPPOSED MOTION OF IMMIGRATION REFORM
                      LAW INSTITUTE FOR LEAVE TO FILE AMICUS
                       CURIAE BRIEF IN SUPPORT OF DEFENDANTS

        Pursuant to Local Rule 7, the Immigration Reform Law Institute (“IRLI”) respectfully asks

this Court for leave to file an amicus curiae brief in support of Defendants. IRLI has contacted

counsel for both parties; counsel for Plaintiff stated that Plaintiff takes no position on this motion,

and Defendants’ counsel consented to IRLI’s filing an amicus brief.

        IRLI is a non-profit 501(c)(3) public interest law firm dedicated to litigating immigration-

related cases on behalf of, and in the interests of, United States citizens and lawful permanent

residents, and also to assisting courts in understanding and accurately applying federal

immigration law. IRLI has litigated or filed amicus curiae briefs in a wide variety of immigration-

related cases, including Wash. All. of Tech. Workers v. U.S. Dep’t of Homeland Sec., 74 F. Supp.

3d 247 (D.D.C. 2014); Save Jobs USA V. U.S. Dep’t of Homeland Sec., No. 16-5287 (D.C. Cir.

filed Sept. 28, 2016); Keller v. City of Fremont, 719 F.3d 931 (8th Cir. 2013); and Texas v. United

States, 787 F.3d 733 (5th Cir. 2015). IRLI is considered an expert in immigration law by the Board

of Immigration Appeals, which solicited amicus briefs, drafted by IRLI staff, from the organization



                                                  1
         Case 1:19-cv-00445-RBW Document 22 Filed 05/07/19 Page 2 of 4



IRLI supports, the Federation for American Immigration Reform (FAIR), for more than twenty

years. See, e.g., Matter of Silva-Trevino, 26 I. & N. Dec. 826 (B.I.A. 2016); Matter of C-T-L-, 25

I. & N. Dec. 341 (B.I.A. 2010); and In re Q- T- -- M- T-, 21 I. & N. Dec. 639 (B.I.A. 1996).

       District courts have the “inherent authority” to allow amici curiae to participate in

litigation. Youming Jin v. Ministry of State Sec., 557 F. Supp. 2d 131, 136 (D.D.C 2008). The

Court has “broad discretion” to grant lave to participate as an amicus. Nat’l Ass’n of Home

Builders v. U.S. Army Corp of Eng’rs, 519 F. Supp. 2d 89, 93 (D.D.C. 2007). Generally, leave to

file an amicus brief is granted when “the information offered is timely and useful” to the court in

its disposition of a case, Ellsworth Assocs. V. United States, 917 F. Supp. 841, 842 (D.D.C. 1996)

(citation omitted), and “‘an amicus brief should normally be allowed . . . when the amicus has

unique information or perspective that can help the court beyond the help that lawyers for the

parties are able to provide.’” Youming Jin, 557 F. Supp. 2d at 37 (quoting Ryan v. Commodity

Futures Trading Comm’n, 125 F.3d 1062, 1064 (7th Cir. 1997)).

       In its amicus brief, IRLI provides an argument that supplements Defendants’ argument that

Hoda Muthana (“Muthana”) lacks birthright citizenship. Assuming (as Plaintiff contends and

Defendants contest) that Muthana’s parents were not diplomats when she was born, it appears from

the complaint that they were illegal aliens. If so, Muthana did not acquire citizenship at birth under

controlling Supreme Court precedent. Because IRLI’s amicus brief presents this additional

argument, it could prove helpful to the Court.

                                          CONCLUSION

       For the foregoing reasons, the instant motion should be granted.




                                                  2
        Case 1:19-cv-00445-RBW Document 22 Filed 05/07/19 Page 3 of 4



Dated: May 7, 2019                        Respectfully submitted,

                                          s/ Christopher J. Hajec
                                          Christopher J. Hajec (DC Bar 492551)
                                          Mark S. Venezia (DC Bar 1047591)
                                          IMMIGRATION REFORM LAW INSTITUTE
                                          25 Massachusetts Avenue NW, Suite 335
                                          Washington, DC 20001
                                          (202) 232-5590
                                          chajec@irli.org
                                          mvenezia@irli.org
                                          Attorneys for Amicus Curiae
                                          Immigration Reform Law Institute




                                      3
         Case 1:19-cv-00445-RBW Document 22 Filed 05/07/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 7, 2019, the foregoing was served by filing a copy using the

Court’s ECF filing system, which will send notice of the filing to all counsel of record.

                                                     s/ Christopher J. Hajec
                                                     Christopher J. Hajec (DC Bar 492551)
                                                     Mark S. Venezia (DC Bar 1047591)
                                                     IMMIGRATION REFORM LAW INSTITUTE
                                                     25 Massachusetts Avenue NW, Suite 335
                                                     Washington, DC 20001
                                                     (202) 232-5590
                                                     chajec@irli.org
                                                     mvenezia@irli.org
                                                     Attorneys for Amicus Curiae
                                                     Immigration Reform Law Institute




                                                 4
        Case 1:19-cv-00445-RBW Document 22-1 Filed 05/07/19 Page 1 of 13



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

AHMED ALI MUTHANA, individually and as
next friend of Hoda Muthana and Minor John
Doe initials A.M.,

        Plaintiff,

   v.                                        Civil Action No. 1:19-cv-00445-RBW

MICHAEL POMPEO, et al.,

        Defendants.



        BRIEF OF AMICUS CURIAE IMMIGRATION REFORM LAW INSTITUTE
                         IN SUPPORT OF DEFENDANTS
          Case 1:19-cv-00445-RBW Document 22-1 Filed 05/07/19 Page 2 of 13



                                                        TABLE OF CONTENTS


TABLE OF AUTHORITIES .......................................................................................................... II

INTEREST OF AMICUS CURIAE ................................................................................................. 1

INTRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 2

          I.         Birthright citizenship depends on birth in the United States to a United States
                     resident who, at that time, both had permission to be in the United States and
                     owed direct and immediate allegiance to the United States. .................................. 2

                     A. Birthright citizenship depends on parental allegiance to the United States. ... 3

                     B. Birthright citizenship depends on parental permission to be in the United
                        States. .................................................................................................................................... 3

                     C. Birthright citizenship depends on parental residence in the United States. ..... 7

          II.        This Court should apply the rule of Elk and Wong Kim Ark to this case. ............... 8

CONCLUSION ............................................................................................................................... 9
          Case 1:19-cv-00445-RBW Document 22-1 Filed 05/07/19 Page 3 of 13



                                             TABLE OF AUTHORITIES

Cases

Elk v. Wilkins, 112 U.S. 94 (1884) ......................................................................................... passim

Fong Yue Ting v. United States, 149 U.S. 698 (1893) ............................................................ 4, 6, 7

Jackson v. Virginia, 443 U.S. 307 (1979) ....................................................................................... 5

Minor v. Happersett, 88 U.S. 162 (1874) ....................................................................................... 5

Plyler v. Doe, 457 U.S. 202 (1982)............................................................................................. 6, 7

Rodriguez de Quijas v. Shearson/American Express, Inc., 490 U.S. 477 (1989) ........................... 7

United States v. Wong Kim Ark, 169 U.S. 649 (1898) ........................................................... passim

Constitutional Provisions

U.S. Const. amend. XIV, § 1, cl. 1 ........................................................................................ passim

U.S. Const. amend. XIV, § 1, cl. 4 ................................................................................................. 6

Other Authorities

Black’s Law Dictionary (7th ed. 1999)........................................................................................... 8

The Concise Oxford Dictionary of Current English (7th ed. 1919) ............................................... 4

The Vienna Convention, art. 37(2) ................................................................................................. 8




                                                                 II
       Case 1:19-cv-00445-RBW Document 22-1 Filed 05/07/19 Page 4 of 13




                               INTEREST OF AMICUS CURIAE

       The Immigration Reform Law Institute (“IRLI”) is a non-profit 501(c)(3) public interest

law firm dedicated to litigating immigration-related cases on behalf of, and in the interests of,

United States citizens and legal permanent residents, and also to assisting courts in understanding

and accurately applying federal immigration law. IRLI has litigated or filed amicus curiae briefs

in a wide variety of cases. See Wash. All. of Tech. Workers v. U.S. Dep’t of Homeland Sec., 74 F.

Supp. 3d 247 (D.D.C. 2014); Save Jobs USA v. U.S. Dep’t of Homeland Sec., No. 16-5287 (D.C.

Cir. filed Sept. 28, 2016); Keller v. City of Fremont, 719 F.3d 931 (8th Cir. 2013); and Texas v.

United States, 787 F.3d 733 (5th Cir. 2015). IRLI is considered an expert in immigration law by

the Board of Immigration Appeals, and has prepared amicus briefs for the Board, at the request of

that body, for more than twenty years. See, e.g., Matter of Silva-Trevino, 26 I. & N. Dec. 826

(B.I.A. 2016); Matter of C-T-L-, 25 I. & N. Dec. 341 (B.I.A. 2010); and In re Q- T- -- M- T-, 21 I.

& N. Dec. 639 (B.I.A. 1996).

       IRLI has contacted counsel for both parties. Counsel for Plaintiff stated that they take no

position on IRLI’s motion for leave to file, and Defendants’ counsel consented to IRLI’s filing this

amicus brief. No counsel for a party authored this brief in whole or in part and no person or entity,

other than amicus curiae, its members, or its counsel, has contributed money that was intended to

fund preparing or submitting the brief.

                                          INTRODUCTION

       This case should be decided pursuant to two seminal Supreme Court cases construing the

Citizenship Clause, United States v. Wong Kim Ark, 169 U.S. 649 (1898), and Elk v. Wilkins, 112

U.S. 94 (1884). Both cases were decided by the same justice, Justice Gray, and read carefully and

properly, together stand for the following rule: if, and only if, one was born in the United States to


                                                  1
       Case 1:19-cv-00445-RBW Document 22-1 Filed 05/07/19 Page 5 of 13



a United States resident who, at that time, both had permission to be in the United States and owed

direct and immediate allegiance to the United States, one is a birthright United States citizen under

the Citizenship Clause.

       As shown below, this rule disqualifies Hoda Muthana from constitutional birthright

citizenship. If, as Plaintiff (Muthana’s father) contends, he did not have diplomatic status at the

time of Muthana’s birth, Muthana’s mother also lacked diplomatic status at that time. Based on

the allegations in the complaint, neither Plaintiff nor Muthana’s mother had any actual lawful

admission status when Muthana was born; thus, both of Muthana’s parents, if no longer diplomats,

were illegal aliens at that time. If Muthana was born to illegal aliens, she did not attain citizenship

by birthright under the Fourteenth Amendment.

                                           ARGUMENT

I.     Birthright citizenship depends on birth in the United States to a United States resident
       who, at that time, both had permission to be in the United States and owed direct and
       immediate allegiance to the United States.

       Wong Kim Ark is often read as standing for, and indeed establishing, the widespread, even

conventional view that anyone born on American soil, at least to parents who are not members of

a foreign country’s diplomatic delegation, part of an invading force, or Indians born in the

allegiance of a tribe, enjoys birthright citizenship by virtue of the Fourteenth Amendment.

       In fact, however, a careful reading of Wong Kim Ark, combined with Elk, reveals the true

holding of the former to be, though broad, not as extreme as the conventional view: one is a

birthright citizen if, and only if, one is born in the geographic confines of the United States to a

United States resident who, at the time of one’s birth, both had permission to be in the United

States and owed direct and immediate allegiance to the United States.




                                                  2
       Case 1:19-cv-00445-RBW Document 22-1 Filed 05/07/19 Page 6 of 13



       A.      Birthright citizenship depends on parental allegiance to the United States.

       An issue in Elk was whether an Indian born in the United States in the allegiance of a tribe

was a citizen at birth under that clause. The Court held that he was not, explaining:

       [The Citizenship Clause] contemplates two sources of citizenship, and two sources
       only: birth and naturalization. The persons declared to be citizens are “all persons
       born or naturalized in the United States, and subject to the jurisdiction thereof.”
       The evident meaning of these last words is, not merely subject in some respect or
       degree to the jurisdiction of the United States, but completely subject to their
       political jurisdiction, and owing them direct and immediate allegiance. And the
       words relate to the time of birth in the one case, as they do to the time of
       naturalization in the other.

Elk, 112 U.S. at 101-102. The Court held that the plaintiff did not owe direct and immediate

allegiance to the United States at his birth, because he was born in the allegiance of a tribe. See

Wong Kim Ark, 169 U.S. at 693 (noting the exception of “children of members of the Indian tribes

owing direct allegiance to their several tribes” from Fourteenth Amendment birthright citizenship).

       B.      Birthright citizenship depends on parental permission to be in the United States.

.      At issue in Wong Kim Ark was whether a son born to Chinese subjects while they were

domiciled in the United States was a citizen at birth by virtue of the Citizenship Clause. The Court

found that he was, explaining:

       The Fourteenth Amendment affirms the ancient and fundamental rule of citizenship
       by birth within the territory, in the allegiance and under the protection of the
       country, including all children here born of resident aliens, with the exceptions or
       qualifications (as old as the rule itself) of children of foreign sovereigns or their
       ministers, or born on foreign public ships, or of enemies within and during a hostile
       occupation of part of our territory, and with the single additional exception of
       children of members of the Indian tribes owing direct allegiance to their several
       tribes. The Amendment, in clear words and in manifest intent, includes the children
       born, within the territory of the United States, of all other persons, of whatever race
       or color, domiciled within the United States. Every citizen or subject of another
       country, while domiciled here, is within the allegiance and the protection, and
       consequently subject to the jurisdiction, of the United States. His allegiance to the
       United States is direct and immediate, and although but local and temporary,
       continuing only so long as he remains within our territory, is yet, in the words of
       Lord Coke, in Calvin’s Case, 7 Rep. 6a, “strong enough to make a natural subject,
       for if he hath issue here, that issue is a natural-born subject;” and his child, as said

                                                  3
          Case 1:19-cv-00445-RBW Document 22-1 Filed 05/07/19 Page 7 of 13



          by Mr. Binney in his essay before quoted, “if born in the country, is as much a
          citizen as the natural-born child of a citizen, and by operation of the same
          principle.” It can hardly be denied that an alien is completely subject to the political
          jurisdiction of the country in which he resides – seeing that, as said by Mr. Webster,
          when Secretary of State, in his Report to the President on Thrasher’s Case in 1851,
          and since repeated by this court, “independently of a residence with intention to
          continue such residence; independently of any domiciliation; independently of the
          taking of any oath of allegiance or of renouncing any former allegiance, it is well
          known that, by the public law, an alien, or a stranger born, for so long a time as he
          continues within the dominions of a foreign government, owes obedience to the
          laws of that government, and may be punished for treason, or other crimes, as a
          native-born subject might be, unless his case is varied by some treaty stipulations.”
          Ex. Doc. H.R. No. 10, 1st sess. 32d Congress, p. 4; 6 Webster’s Works, 526; United
          States v. Carlisle, 16 Wall. 147, 155; Calvin’s Case, 7 Rep. 6a; Ellesmere on
          Postnati, 63; 1 Hale P.C. 62; 4 Bl. Com. 74, 92.

Wong Kim Ark, 169 U.S. at 693-94 (emphasis added). To the above principles the Court added an

important qualification:

          Chinese persons, born out of the United States, remaining subjects of the Emperor
          of China, and not having become citizens of the United States, are entitled to the
          protection of and owe allegiance to the United States, so long as they are permitted
          by the United States to reside here; and are ‘subject to the jurisdiction thereof,’ in
          the same sense as all other aliens residing in the United States.

Id. at 694 (citing, inter alia, Fong Yue Ting v. United States, 149 U.S. 698 (1893)) (emphasis

added).

          Thus, Justice Gray distinguished the plaintiff in Wong Kim Ark from the plaintiff in Elk by

holding that, unlike the allegiance of tribal Indians, the allegiance of foreigners living in the United

States, regardless of race or color, was not indirect and non-immediate, but, rather, all those

“resident” in or “domiciled” in the United States were, provided that they were permitted to be in

the country, “within the allegiance and protection” of the United States, and thus subject to its

jurisdiction. See, e.g., The Concise Oxford Dictionary of Current English 825 (7th ed. 1919)

(defining “so long as” as “with the proviso, on the condition, that”).




                                                     4
       Case 1:19-cv-00445-RBW Document 22-1 Filed 05/07/19 Page 8 of 13



       Not to regard the Court as holding permission to be in the country to be a prerequisite for

being subject to the jurisdiction of the United States for Citizenship Clause purposes would make

nonsense of the argument the Court gave for its judgment, especially according to its own

precedents. For example, the Court would then have left open the possibility (which it explicitly

foreclosed) that those domiciled within the country without permission to be here were within the

allegiance and protection of the United States. Nothing could be further from the truth, then or

now; an illegal alien, subject to apprehension, detention, and removal at all times, is hardly within

the “protection” of the United States, as the phrase “allegiance and protection” has always been

understood. See, e.g., Minor v. Happersett, 88 U.S. 162, 165-66 (1874) (“The very idea of a

political community, such as a nation is, implies an association of persons for the promotion of

their general welfare. Each one of the persons associated becomes a member of the nation formed

by the association. He owes it allegiance and is entitled to its protection.”) (emphasis added).

       The Court’s proviso clearly is part of its holding, not dicta, under the principle that the

Supreme Court may set forth a standard as part of its holding in a case even when the Court finds

that the standard has been met in that case. See, e.g., Jackson v. Virginia, 443 U.S. 307 (1979)

(holding that a federal habeas corpus court must consider whether there was legally sufficient

evidence to support a conviction, not just whether there was some evidence, and finding that the

prosecution had met the former, higher standard).

       Likewise, Wong Kim Ark did not hold merely that persons born in this country to persons

who had permission to be in the country were birthright citizens, leaving open the question of

whether persons born in this country to persons who did not have permission to be in the country

were birthright citizens. Rather, the standard it announced and applied, which implies that those

born in this country to illegal aliens are not birthright citizens, was and is part of the Court’s



                                                 5
       Case 1:19-cv-00445-RBW Document 22-1 Filed 05/07/19 Page 9 of 13



holding, even though the Court found that Wong Kim Ark met that standard. Any view of

“holding” that is more restrictive, at least if applied to the Supreme Court, would rob the Court of

its ability to set forth general principles of law to guide lower courts in any case where the general

principle it discerned happened to be met.

       In any event, that illegal aliens are outside of the protection of the United States had already

been held by the Court, under any view of “holding,” when Wong Kim Ark was decided. Justice

Gray himself had so held, while affirming the expulsion of Chinese illegal aliens, in Fong Yue

Ting, which he cited in Wong Kim Ark in support of his qualification:

       Chinese laborers, . . . like all other aliens residing in the United States for a shorter
       or longer time, are entitled, so long as they are permitted by the government of the
       United States to remain in the country, to the safeguards of the Constitution, and to
       the protection of the laws, in regard to their rights of person of property, and to their
       civil and criminal responsibility. But they continue to be aliens, having taken no
       steps towards becoming citizens, and incapable of becoming such under the
       naturalization laws; and therefore, remain subject to the power of Congress to expel
       them, or to order them to be removed and deported from the country, whenever, in
       its judgment their removal is necessary or expedient for the public interest.

Fong Yue Ting, 149 U.S. at 724 (emphasis added).

       True, according to current precedent, illegal aliens are “within [the] jurisdiction” of a state,

and thus entitled to the equal protection of a state’s laws, but that entitlement is not inconsistent

with their being liable to deportation. Plyler v. Doe, 457 U.S. 202, 215 (1982). This merely

geographical sense of “jurisdiction” is far from the complete jurisdiction the Elk and Wong Kim

Ark Courts held was required in the Citizenship Clause. And, though it is also true that the Court

in Wong Kim Ark stated (in dicta) that “jurisdiction” had a unitary meaning in the Fourteenth

Amendment, 169 U.S. at 687, that “jurisdiction” for purposes of the Equal Protection Clause was

later held to be merely geographical does not alter Wong Kim Ark’s holding that an alien, to be

subject to the jurisdiction of the United States under the Citizenship Clause, must be permitted to



                                                  6
       Case 1:19-cv-00445-RBW Document 22-1 Filed 05/07/19 Page 10 of 13



be in the country. Even today, illegal aliens, subject to apprehension and removal at all times,

surely are not within the “allegiance and protection” of the United States in any sense full enough

to make them completely subject to the political jurisdiction of the United States, as required in

Elk. In any event, in Plyler, the Supreme Court did not overrule either Wong Kim Ark or Fong Yue

Ting, and no other court may do so. See, e.g., Rodriguez de Quijas v. Shearson/American Express,

Inc., 490 U.S. 477, 484 (1989) (“If a precedent of this Court has direct application in a case, yet

appears to rest on reasons rejected in some other line of decisions, the Court of Appeals should

follow the case which directly controls, leaving to this Court the prerogative of overruling its own

decisions.”).

       C.       Birthright citizenship depends on parental residence in the United States.

       As shown above, the Wong Kim Ark Court held that United States residents and those

domiciled in the United States were completely subject to the jurisdiction of the United States.

Despite its reliance on English common law, the Court never stated that all persons physically

present in the country (with permission) were completely subject to its jurisdiction. Indeed, after

recounting the English common-law tradition holding that children even of temporary visitors, if

born on English soil, were subjects, and stating that this tradition was embodied in the Citizenship

Clause, the Court stated how and to what extent it was embodied in these words:

       The Fourteenth Amendment affirms the ancient and fundamental rule of citizenship
       by birth within the territory, in the allegiance and under the protection of the
       country, including all children here born of resident aliens, with the exceptions or
       qualifications (as old as the rule itself) of children of foreign sovereigns or their
       ministers, or born on foreign public ships, or of enemies within and during a hostile
       occupation of part of our territory, and with the single additional exception of
       children of members of the Indian tribes owing direct allegiance to their several
       tribes.

Wong Kim Ark, 169 U.S. at 693 (emphasis added). It is a natural reading of this passage that the

Fourteenth Amendment “affirms” this rule to the extent of “including” the children of “resident

                                                 7
       Case 1:19-cv-00445-RBW Document 22-1 Filed 05/07/19 Page 11 of 13



aliens” in “citizenship by birth,” and only to that extent. Certainly, the Court did not reach any

broader holding than that the children of resident aliens (who had permission to be in the country)

were included in birthright citizenship under the Fourteenth Amendment (subject, of course, to the

listed exceptions).

       Residence is usually defined as “bodily presence as an inhabitant in a given place.” Black’s

Law Dictionary 1310 (7th ed. 1999). And “inhabit” is defined as “to occupy permanently or

habitually as a residence.” Id. at 786. This concept of residence, though amorphous, appears to

be that of the Wong Kim Ark Court (which, through approving quotation, speaks of “residence with

the intention to continue such residence,” 169 U.S. at 693, a use that would make “residence”

distinct from and broader than “domicile”), and seems at least clear enough to exclude the children

of mere tourists from birthright citizenship under the Citizenship Clause. It would not appear to

exclude, however, the children of those who hold longer-term visas, or the children of lawful

permanent residents.

II.    This Court should apply the rule of Elk and Wong Kim Ark to this case.

       Elk and Wong Kim Ark have not been overruled by the Supreme Court, and no other court

may do so. As interpreted above, they apply to this case as follows:

       Plaintiff claims that his diplomatic status was terminated before Muthana’s birth,

Complaint ¶¶ 18, 19, 21, 26, and that her mother, before Muthana’s birth, was granted “admission

to the United States on July 7, 1994, pending permanent residency,” Complaint ¶ 19. Plaintiff

does not allege that he himself was granted lawful admission before Muthana’s birth.

       The category of “admission… pending permanent residency” does not exist as a legal

admission status, and so any “grant” of such status would have been ultra vires. Muthana’s

mother’s diplomatic status was based on her being in Plaintiff’s household, and terminated when

Plaintiff’s diplomatic status terminated. Vienna Convention, art. 37(2). If he and Muthana’s

                                                8
       Case 1:19-cv-00445-RBW Document 22-1 Filed 05/07/19 Page 12 of 13



mother had lost their diplomatic status before Muthana was born, and if neither Muthana’s mother

nor Plaintiff had been granted any actual legal admission status before Muthana was born, then

they both were illegal aliens at that time. If Muthana’s parents were illegal aliens at the time of

her birth, she is not a citizen.

                                        CONCLUSION

        For the foregoing reasons, this Court should apply the rule derived herein from Elk and

Wong Kim Ark to the instant case, finding that Muthana is not an American citizen and dismissing

all of Plaintiff’s claims for relief.

Dated: May 7, 2019                               Respectfully submitted,

                                                    s/ Christopher J. Hajec
                                                    Christopher J. Hajec (DC Bar 492551)
                                                    Mark S. Venezia (DC Bar 1047591)
                                                    IMMIGRATION REFORM LAW INSTITUTE
                                                    25 Massachusetts Avenue NW, Suite 335
                                                    Washington, DC 20001
                                                    (202) 232-5590
                                                    chajec@irli.org
                                                    mvenezia@irli.org
                                                    Attorneys for Amicus Curiae
                                                    Immigration Reform Law Institute




                                                9
      Case 1:19-cv-00445-RBW Document 22-1 Filed 05/07/19 Page 13 of 13



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 7, 2019, the foregoing was served by filing a copy using the

Court’s ECF filing system, which will send notice of the filing to all counsel of record.

                                                  s/ Christopher J. Hajec
                                                  Christopher J. Hajec (DC Bar 492551)
                                                  Mark S. Venezia (DC Bar 1047591)
                                                  IMMIGRATION REFORM LAW INSTITUTE
                                                  25 Massachusetts Avenue NW, Suite 335
                                                  Washington, DC 20001
                                                  (202) 232-5590
                                                  chajec@irli.org
                                                  mvenezia@irli.org
                                                  Attorneys for Amicus Curiae
                                                  Immigration Reform Law Institute




                                                10
        Case 1:19-cv-00445-RBW Document 22-2 Filed 05/07/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

AHMED ALI MUTHANA, individually and as
next friend of Hoda Muthana and Minor John
Doe initials A.M.,

        Plaintiff,

   v.                                            Civil Action No. 1:19-cv-00445-RBW

MICHAEL POMPEO, et al.,

        Defendants.


   ORDER GRANTING MOTION OF IMMIGRATION REFORM LAW INSTITUTE
              FOR LEAVE TO FILE AMICUS CURIAE BRIEF

        THIS MATTER came before the Court on the Motion of Immigration Reform Law

Institute (“IRLI”) for Leave to File Amicus Curiae Brief in Support of Defendants, filed pursuant

to Local Rule 7(o) of the United States District Court for the District of Columbia. The Court

having reviewed the Motion, it is hereby,

        ORDERED AND ADJUDGED as follows:

        1.      The Motion of Immigration Reform Law Institute is GRANTED.

        DONE AND ORDERED on May                     , 2019.



                                                               Honorable Reggie B. Walton
                                                               United States District Judge
                                                               District of Columbia
